As filed with the Securities and Exchange Commission on September 21, 2011 Registration No.333 - 176597 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DYNAMICS RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 04-2211809 (I.R.S. Employer Identification No.) Two Tech Drive, Andover, Massachusetts (Address of principal executive offices) 01810-2434 (Zip Code) 2011 Employee Stock Purchase Plan (Full title of the plans) Richard A. Covel, Esq. Vice President and General Counsel Dynamics Research Corporation Two Tech Drive, Andover, Massachusetts 01810-2434 (Name and address of agent for service) Telephone No.: (978) 475-9090 / Facsimile No.:(978) 474-9204 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filerR Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company£ EXPLANATORY NOTE This Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 (File No. 333-176597) of Dynamics Research Corporation (the “Company”) is being filed pursuant to Rule 462(d) under the Securities Act of 1933, as amended, solely in order to file Exhibit 10.1. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Andover, Commonwealth of Massachusetts on September 21, 2011. DYNAMICS RESEARCH CORPORATION /s/ David Keleher David Keleher Senior Vice President and Chief Financial Officer * President, Chairman and Chief Executive Officer (Principal Executive Officer) September 21, 2011 James P. Regan * Senior Vice President and Chief Financial Officer (Principal Financial Officer) September 21, 2011 David Keleher * Vice President, Corporate Controller and Chief Accounting Officer (Principal Accounting Officer) September 21, 2011 Shaun McCarthy * Director September 21, 2011 John S. Anderegg,Jr. * Director September 21, 2011 Francis J. Aguilar * Director September 21, 2011 Gen. George T. Babbitt,Jr. * Director September 21, 2011 Lt. Gen. Charles P. McCausland * Director September 21, 2011 Nickolas Stavropoulos * Director September 21, 2011 Richard G. Tennant * Director September 21, 2011 W. Scott Thompson * /s/ Richard A. Covel Attorney-in-fact September21, 2011 Richard A. Covel EXHIBIT INDEX Exhibit No. Description Location Specimen Common Stock certificate Incorporated by reference to Exhibit 4(c) of the registrant’s Form S-8 filed April 27, 2001 (File No. 333-59706). Rights Agreement, dated as of July23, 2008 between Dynamics Research Corporation and American Stock Transfer & Trust Company, as Rights Agent. Incorporated by reference to Exhibit 4.2 of the registrant’s Form 8-K filed July25, 2008. Opinion of Richard A. Covel, Esq., General Counsel of the Registrant Incorporated by reference to Exhibit 5.1 of the registrant's Form S-8 filed August 31, 2011 (File No. 333-176597). 2011 Employee Stock Purchase Plan Filed herewith. Consent of Grant Thornton LLP Incorporated by reference to Exhibit 23.1 of the registrant's Form S-8 filed August 31, 2011 (File No. 333-176597). Consent of Richard A. Covel, Esq. Contained in opinion filed as Exhibit 5.1 of the registrant's Form S-8 filed August 31, 2011 (File No. 333-176597). 24 Power of Attorney Included on the signature page ofthe registrant's Form S-8 filed August 31, 2011 (File No. 333-176597).
